Exhibit 10.4

 

AMENDED AND RESTATED

SUBSIDIARY GUARANTY

 

This AMENDED AND RESTATED SUBSIDIARY GUARANTY (as amended, supplemented, amended
and restated or otherwise modified from time to time, this “Guaranty”), dated as
of February 22, 2005, is made by each Subsidiary of Las Vegas Sands, Inc., a
Nevada corporation (“LVSI”), required from time to time to become party hereto
(each individually, a “Guarantor” and, collectively, the “Guarantors”), in favor
of and for the benefit of THE BANK OF NOVA SCOTIA, as administrative agent
(together with its successor(s) thereto in such capacity, the “Administrative
Agent”) for each of the Secured Parties.

 

RECITALS

 

A. LVSI and Venetian Casino Resort, LLC., a Nevada limited liability company
(each a “Borrower” and collectively the “Borrowers”), have heretofore entered
into that certain Credit Agreement dated as of August 20, 2004, among the
Lenders, the Administrative Agent, Goldman Sachs Credit Partners L.P. (“GSCP”),
as syndication agent, sole lead arranger and sole bookrunner, and other parties
(the “Existing Agreement”).

 

B. The Guarantor previously made that certain Subsidiary Guaranty (the
“Subsidiary Guaranty”) dated as of August 20, 2004, in favor of and for the
benefit of the Administrative Agent for the benefit of each of the Secured
Parties.

 

C. Borrowers, the Lenders, The Bank of Nova Scotia, in its capacity as
Administrative Agent and as joint lead arranger and joint bookrunner, GSCP as
syndication agent, joint lead arranger and joint bookrunner, and other parties
desire to amend and restate the Existing Agreement in its entirety pursuant to
that certain Amended and Restated Credit Agreement dated as of February 22, 2005
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”).

 

D. As a condition to the effectiveness of the Credit Agreement, the
Administrative Agent requires that the Guarantors amend and restate the
Subsidiary Guaranty in its entirety to provide that the Subsidiary Guaranty
shall secure payment of all of the indebtedness and performance of all of the
obligations of Borrowers pursuant to the Credit Agreement and to expressly
acknowledge and affirm the continuing effectiveness of the Subsidiary Guaranty,
as amended and restated hereby;

 

E. It is a condition precedent to the making of the Credit Extensions under the
Credit Agreement that the Borrowers’ Obligations thereunder be guarantied by the
Guarantors.

 

F. The Guarantors are willing irrevocably and unconditionally to guaranty such
Obligations.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Secured Parties to make Credit Extensions and to enter
into Rate Protection Agreements, the Guarantors hereby agree, and hereby amend
and restate the Subsidiary Guaranty in its entirety, as follows.

 

SECTION 1. DEFINITIONS

 

1.1 Certain Defined Terms. As used in this Guaranty, the following terms shall
have the following meanings unless the context otherwise requires:

 

“Guarantied Obligations” is defined in subsection 2.1.

 

“Guaranty” is defined in the preamble.

 

“payment in full”, “paid in full” or any similar term means payment in full of
the Guarantied Obligations, including all principal, interest, costs, fees and
expenses (including reasonable legal fees and expenses) of Secured Parties as
required under the Loan Documents and the Rate Protection Agreements.

 

1.2 Interpretation.

 

(a) References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Guaranty unless otherwise specifically
provided.

 

(b) In the event of any conflict or inconsistency between the terms, conditions
and provisions of this Guaranty and the terms, conditions and provisions of the
Credit Agreement, the terms, conditions and provisions of this Guaranty shall
prevail.

 

(c) Unless otherwise defined herein or the context otherwise requires, terms
used in this Guaranty, including its preamble and recitals, have the meanings
provided in the Credit Agreement.

 

(d) The rules of construction set forth in subsection 1.3 of the Credit
Agreement shall be applicable to this Guaranty mutatis mutandis.

 

SECTION 2. THE GUARANTY

 

2.1 Guaranty of the Guarantied Obligations. Subject to the provisions of
subsection 2.2(a), the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty the due and punctual payment in full of all Guarantied
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). The term “Guarantied
Obligations” is used herein in its most comprehensive sense and includes:

 

(a) any and all Obligations of the Borrowers, in each case now or hereafter
made, incurred or created, whether absolute or contingent, liquidated or
unliquidated, whether

 

2



--------------------------------------------------------------------------------

due or not due, and however arising under or in connection with any Loan
Documents, including those arising under successive borrowing transactions under
the Credit Agreement which shall either continue the Obligations of the
Borrowers or from time to time renew them after they have been satisfied and
including interest which, but for the filing of a petition in bankruptcy with
respect to the Borrowers, would have accrued on any Guarantied Obligations,
whether or not a claim is allowed against the Borrowers for such interest in the
related bankruptcy proceeding; and

 

(b) those expenses set forth in subsection 2.8 hereof.

 

2.2 Limitation on Amount Guarantied; Contribution by Guarantors.

 

(a) Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of any Guarantor
under this Guaranty, such obligations of such Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (x) in respect of intercompany indebtedness to the Borrowers or other
affiliates of the Borrowers to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(y) under any guaranty of Other Indebtedness which guaranty contains a
limitation as to maximum amount similar to that set forth in this subsection
2.2(a), pursuant to which the liability of such Guarantor hereunder is included
in the liabilities taken into account in determining such maximum amount) and
after giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement (including any such
right of contribution under subsection 2.2(b)).

 

(b) Guarantors under this Guaranty together desire to allocate among themselves,
in a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by any
Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below) as of such date, that Funding Guarantor shall be
entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will cause each Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share as of such date.
“Fair Share” means, with respect to a Guarantor as of any date of determination,
an amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the obligations guarantied. “Fair Share
Shortfall” means, with respect to a Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Guarantor over the Aggregate
Payments of such Guarantor. “Adjusted Maximum Amount” means, with respect to a

 

3



--------------------------------------------------------------------------------

Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Guarantor under this Guaranty, determined as of such date,
in accordance with subsection 2.2(a); provided that, solely for purposes of
calculating the “Adjusted Maximum Amount” with respect to any Guarantor for
purposes of this subsection 2.2(b), any assets or liabilities of such Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor. “Aggregate Payments”
means, with respect to a Guarantor as of any date of determination, an amount
equal to (i) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including in
respect of this subsection 2.2(b)) minus (ii) the aggregate amount of all
payments received on or before such date by such Guarantor from the other
Guarantors as contributions under this subsection 2.2(b). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Guarantors of their obligations as set forth in this subsection
2.2(b) shall not be construed in any way to limit the liability of any Guarantor
hereunder. Any other Subsidiary Guarantor is a third party beneficiary to the
contribution agreement set forth in this subsection 2.2(b) which shall not be
construed in any way to limit the liability of any Guarantor hereunder.

 

2.3 Payment by Guarantors; Application of Payments. Subject to the provisions of
subsection 2.2(a), Guarantors hereby jointly and severally agree, in furtherance
of the foregoing and not in limitation of any other right which any Secured
Party may have at law or in equity against any Guarantor by virtue hereof, that
upon the failure of Borrowers to pay any of the Guarantied Obligations when and
as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand
pay, or cause to be paid, in cash, to the Administrative Agent for the ratable
benefit of Secured Parties, an amount equal to the sum of the unpaid principal
amount of all Guarantied Obligations then due as aforesaid, accrued and unpaid
interest on such Guarantied Obligations (including interest which, but for the
filing of a petition in bankruptcy with respect to Borrowers, would have accrued
on such Guarantied Obligations, whether or not a claim is allowed against
Borrowers for such interest in the related bankruptcy proceeding) and all other
Guarantied Obligations then owed to Secured Parties as aforesaid. All such
payments shall be applied promptly from time to time by the Administrative Agent
in the following order of priority :

 

(a) to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including the reasonable costs, fees and
expenses of (i) the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith, all in accordance with the terms of this Guaranty and
(ii) the Administrative Agent, in accordance with term of the Credit Agreement

 

(b) thereafter, to the extent of any excess such payments, to the payment of all
other Guarantied Obligations for the ratable benefit of the holders thereof; and

 

4



--------------------------------------------------------------------------------

(c) thereafter, to the extent of any excess such payments, to the payment to the
applicable Guarantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

2.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

 

(a) This Guaranty is a guaranty of payment when due and not of collectibility.

 

(b) The Administrative Agent may enforce this Guaranty upon the occurrence and
continuance of an Event of Default notwithstanding the existence of any dispute
between Borrowers and any Secured Party with respect to the existence of such
Event of Default.

 

(c) The obligations of each Guarantor hereunder are independent of the
obligations of Borrowers under the Loan Documents and the obligations of any
other guarantor (including any other Guarantor) of the obligations of Borrowers
under the Loan Documents, and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not any action is brought against
Borrowers or any of such other guarantors and whether or not Borrowers is joined
in any such action or actions.

 

(d) Payment by any Guarantor of a portion, but not all, of the Guarantied
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guarantied Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guarantied Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guarantied
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guarantied
Obligations.

 

(e) Any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability of this Guaranty
or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guarantied Obligations, (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guarantied Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guarantied Obligations and take and hold security for the payment of this
Guaranty or the Guarantied Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security

 

5



--------------------------------------------------------------------------------

for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guarantied Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such Secured
Party in respect of this Guaranty or the Guarantied Obligations and direct the
order or manner of sale thereof, or exercise any other right or remedy that such
Secured Party may have against any such security, in each case as such Secured
Party in its discretion may determine consistent with the Credit Agreement or
the applicable Rate Protection Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Borrowers or any security for the Guarantied Obligations; and (vi)
exercise any other rights available to it under the Loan Documents or the Rate
Protection Agreements.

 

(f) This Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guarantied Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) of any of the
Loan Documents or any agreement or instrument executed pursuant thereto, or of
any other guaranty or security for the Guarantied Obligations, in each case
whether or not in accordance with the terms of such Loan Document or any
agreement relating to such other guaranty or security; (iii) the Guarantied
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or from the proceeds of any security for the Guarantied
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guarantied Obligations) to the payment of
indebtedness other than the Guarantied Obligations, even though any Secured
Party might have elected to apply such payment to any part or all of the
Guarantied Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrowers or any of their Subsidiaries and to any corresponding restructuring of
the Guarantied Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guarantied
Obligations; (vii) any defenses, set-offs or counterclaims which Borrowers may
allege or assert against any Secured Party in respect of the Guarantied
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may

 

6



--------------------------------------------------------------------------------

or might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guarantied Obligations.

 

2.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Secured Parties:

 

(a) any right to require any Secured Party, as a condition of payment or
performance by such Guarantor, to (i) proceed against Borrowers, any other
guarantor (including any other Guarantor) of the Guarantied Obligations or any
other Person, (ii) proceed against or exhaust any security held from Borrowers,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any deposit account or credit on the books of any
Secured Party in favor of Borrowers or any other Person, or (iv) pursue any
other remedy in the power of any Secured Party whatsoever;

 

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Borrowers including any defense based on or
arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrowers from any cause other than payment in
full of the Guarantied Obligations;

 

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

(d) any defense based upon any Secured Party’s errors or omissions in the
administration of the Guarantied Obligations, except behavior which amounts to
bad faith;

 

(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto;

 

(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Credit Agreement, the Rate Protection
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guarantied Obligations or any
agreement related thereto, notices of any extension of credit to Borrowers and
notices of any of the matters referred to in subsection 2.4 and any right to
consent to any thereof;

 

(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty; and

 

7



--------------------------------------------------------------------------------

(h) to the extent permitted under section 40.495 of the Nevada Revised Statutes,
the benefits of the “One Action” rule under 40.430 of the Nevada Revised
Statutes.

 

2.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Borrowers or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against Borrowers, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Secured Party now has or may
hereafter have against Borrowers, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any Secured
Party. In addition, until the Termination Date, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guarantied Obligations
(including any such right of contribution under subsection 2.2(b)). Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrowers or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against Borrowers, to all right, title and interest
any Secured Party may have in any such collateral or security, and to any right
any Secured Party may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for the Administrative Agent on behalf of Secured Parties and shall forthwith be
paid over to the Administrative Agent for the benefit of Secured Parties to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms hereof.

 

2.7 Subordination of Other Obligations. Any Indebtedness of Borrowers or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guarantied Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of Secured Parties and shall forthwith be paid
over to the Administrative Agent for the benefit of Secured Parties to be
credited and applied against the Guarantied Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision of this Guaranty.

 

2.8 Expenses. Guarantors jointly and severally agree to pay, or cause to be
paid, on demand, and to save Secured Parties harmless against liability for, any
and all reasonable costs and expenses (including reasonable fees and
disbursements of counsel and reasonable allocated costs of internal counsel)
incurred or expended by any Secured Party in connection with the enforcement of
or preservation of any rights under this Guaranty.

 

8



--------------------------------------------------------------------------------

2.9 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until the Termination Date. Each Guarantor hereby irrevocably waives
any right to revoke this Guaranty as to future transactions giving rise to any
Guarantied Obligations.

 

2.10 Authority of Guarantors or Borrowers. It is not necessary for any Secured
Party to inquire into the capacity or powers of any Guarantor or Borrowers or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.

 

2.11 Financial Condition of Borrowers. Any Loans or other extensions of credit
may be granted to Borrowers or continued from time to time, and any Rate
Protection Agreements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrowers at the time of any such grant or
continuation or at the time such Rate Protection Agreement is entered into, as
the case may be. No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrowers. Each Guarantor has adequate means to obtain
information from Borrowers on a continuing basis concerning the financial
condition of Borrowers and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrowers and of all circumstances
bearing upon the risk of nonpayment of the Guarantied Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, operations
or conditions of Borrowers now known or hereafter known by any Secured Party.

 

2.12 Rights Cumulative. The rights, powers and remedies given to Secured Parties
by this Guaranty are cumulative and shall be in addition to and independent of
all rights, powers and remedies given to Secured Parties by virtue of any
statute or rule of law or in any of the other Loan Documents, or any agreement
between any Guarantor and any Secured Party or Secured Parties or between
Borrowers and any Secured Party or Secured Parties. Any forbearance or failure
to exercise, and any delay by any Secured Party in exercising, any right, power
or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

2.13 Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty. (a) So long
as any Guarantied Obligations remain outstanding, no Guarantor shall, without
the prior written consent of the Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency proceedings of or
against Borrowers. The obligations of Guarantors under this Guaranty shall not
be reduced, limited, impaired, discharged, deferred, suspended or terminated by
any proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrowers or by any
defense which Borrowers may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.

 

(a) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guarantied Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guarantied Obligations ceases to accrue

 

9



--------------------------------------------------------------------------------

by operation of law by reason of the commencement of said proceeding, such
interest as would have accrued on such portion of the Guarantied Obligations if
said proceedings had not been commenced) shall be included in the Guarantied
Obligations because it is the intention of Guarantors and Secured Parties that
the Guarantied Obligations which are guarantied by Guarantors pursuant to this
Guaranty should be determined without regard to any rule of law or order which
may relieve Borrowers of any portion of such Guarantied Obligations. Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such proceeding is commenced.

 

(b) In the event that all or any portion of the Guarantied Obligations are paid
by Borrowers, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Secured Party as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guarantied Obligations for all purposes under this Guaranty.

 

2.14 Notice of Events. Promptly upon any Guarantor obtaining knowledge thereof,
such Guarantor shall give the Administrative Agent written notice of any
condition or event which has resulted in (a) a material adverse change in the
financial condition of any Guarantor or Borrowers or (b) a breach of or
noncompliance with any term, condition or covenant contained herein or in the
Credit Agreement, any other Loan Document, any Rate Protection Agreement or any
other document delivered pursuant hereto or thereto.

 

2.15 Set Off. In addition to any other rights any Secured Party may have under
law or in equity, if any amount shall at any time be due and owing by any
Guarantor to any Secured Party under this Guaranty, such Secured Party is
authorized at any time or from time to time, without notice (any such notice
being hereby expressly waived), to set off and to appropriate and to apply any
and all deposits (general or special, including indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness of such Secured Party owing to such Guarantor and any other
property of such Guarantor held by any Secured Party to or for the credit or the
account of such Guarantor against and on account of the Guarantied Obligations
and liabilities of such Guarantor to any Secured Party under this Guaranty.

 

2.16 Discharge of Guaranty Upon Sale of Guarantor. If (i) all of the stock of
any Guarantor or any of its successors in interest under this Guaranty shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the Credit Agreement or in an Asset Sale consented to by the
Requisite Lenders, or (ii) any Guarantor shall otherwise be released from this
Guaranty in accordance with the Loan Documents or with the consent of the
Requisite Lenders, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Secured Party or any other Person effective as
of the time of such Asset Sale, disposition, release or consent.

 

2.17 General Subordination of Obligations. No Guarantor shall create any
Indebtedness or Contingent Obligation without the prior written consent of the
Administrative

 

10



--------------------------------------------------------------------------------

Agent except as may be permitted or contemplated pursuant to this Guaranty and
the Credit Agreement.

 

2.18 Representations and Warranties. The representations and warranties
contained in Section 5 of the Credit Agreement, insofar as the representations
and warranties contained therein are applicable to any Guarantor and its
properties, are true and correct in all material respects, each such
representation and warranty set forth in such Article (insofar as applicable as
aforesaid) and all other terms of the Credit Agreement to which reference is
made therein, together with all related definitions and ancillary provisions,
being hereby incorporated into this Guaranty by this reference as though
specifically set forth in this Section.

 

2.19 Covenants. Each Guarantor covenants and agrees that, at all times prior to
the Termination Date, it will perform, comply with and be bound by all of the
agreements, covenants and obligations contained in Sections 6 and 7 of the
Credit Agreement which are applicable to such Guarantor, each such agreement,
covenant and obligation contained in Sections 6 and 7 of the Credit Agreement,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Section.

 

SECTION 3. MISCELLANEOUS

 

3.1 Survival of Warranties. All agreements, representations and warranties made
herein shall survive the execution and delivery of this Guaranty and the other
Loan Documents and any increase in the Commitments under the Credit Agreement.

 

3.2 Notices. Any communications between the Administrative Agent and any
Guarantor and any notices or requests provided herein to be given may be given
by mailing the same, postage prepaid, or by telex, facsimile transmission or
cable to each such party at its address set forth in the Credit Agreement, on
the signature pages hereof or to such other addresses as each such party may in
writing hereafter indicate. Any notice, request or demand to or upon the
Administrative Agent or any Guarantor shall not be effective until received.

 

3.3 Severability. In case any provision in or obligation under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

3.4 Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
therefrom, shall in any event be effective without the written concurrence of
the Administrative Agent and, in the case of any such amendment or modification,
each Guarantor against whom enforcement of such amendment or modification is
sought. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

3.5 Headings. Section and subsection headings in this Guaranty are included
herein for convenience of reference only and shall not constitute a part of this
Guaranty for any other purpose or be given any substantive effect.

 

11



--------------------------------------------------------------------------------

3.6 Applicable Law; Rules of Construction. THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF GUARANTORS AND SECURED PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

3.7 Successors and Assigns. This Guaranty is a continuing guaranty and shall be
binding upon each Guarantor and its respective successors and assigns. This
Guaranty shall inure to the benefit of Secured Parties and their respective
successors and assigns. No Guarantor shall assign this Guaranty or any of the
rights or obligations of such Guarantor hereunder without the prior written
consent of all Lenders. Any Secured Party may, without notice or consent, assign
its interest in this Guaranty in whole or in part, provided that any assignee
shall be a Secured Party under this Guaranty. The terms and provisions of this
Guaranty shall inure to the benefit of any transferee or assignee of any
Commitments or Loan, and in the event of such transfer or assignment the rights
and privileges herein conferred upon such Secured Party shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions hereof.

 

3.8 Consent to Jurisdiction and Service of Process. ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY, OR
ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH GUARANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY

 

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH GUARANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 3.2;

 

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

 

(V) AGREES THAT SECURED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO

 

12



--------------------------------------------------------------------------------

BRING PROCEEDINGS AGAINST SUCH GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION; AND

 

(VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 3.8 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

3.9 Waiver of Trial by Jury. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, EACH SECURED PARTY EACH HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY. The scope of this waiver is intended to be all encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. Each
Guarantor and, by its acceptance of the benefits hereof, each Secured Party,
each (i) acknowledges that this waiver is a material inducement for such
Guarantor and Secured Parties to enter into a business relationship, that such
Guarantor and Secured Parties have already relied on this waiver in entering
into this Guaranty or accepting the benefits thereof, as the case may be, and
that each will continue to rely on this waiver in their related future dealings
and (ii) further warrants and represents that each has reviewed this waiver with
its legal counsel, and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 3.9 AND EXECUTED
BY THE ADMINISTRATIVE AGENT AND EACH GUARANTOR), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
GUARANTY. In the event of litigation, this Guaranty may be filed as a written
consent to a trial by the court.

 

3.10 No Other Writing. This writing is intended by Guarantors and Secured
Parties as the final expression of this Guaranty and is also intended as a
complete and exclusive statement of the terms of their agreement with respect to
the matters covered hereby. No course of dealing, course of performance or trade
usage, and no parol evidence of any nature, shall be used to supplement or
modify any terms of this Guaranty. There are no conditions to the full
effectiveness of this Guaranty.

 

3.11 Further Assurances. At any time or from time to time, upon the request of
the Administrative Agent, Guarantors shall execute and deliver such further
documents and do such other acts and things as the Administrative Agent may
reasonably request in order to effect fully the purposes of this Guaranty.

 

3.12 Additional Guarantors. The initial Guarantors hereunder shall be such of
the Restricted Subsidiaries of Borrowers as are signatories hereto on the date
hereof. From time to time subsequent to the date hereof, additional Subsidiaries
of Borrowers may become parties hereto, as additional Guarantors (each an
“Additional Guarantor”), by executing a counterpart

 

13



--------------------------------------------------------------------------------

of this Guaranty. Upon delivery of any such counterpart to the Administrative
Agent, notice of which is hereby waived by Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be as fully a party hereto as if such
Additional Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of the Administrative Agent not to cause any Subsidiary of
Borrowers to become an Additional Guarantor hereunder. This Guaranty shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

3.13 Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by the Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

3.14 Administrative Agent as Agent.

 

(a) The Administrative Agent has been appointed to act as Administrative Agent
hereunder by the Secured Parties. The Administrative Agent shall be obligated,
and shall have the right hereunder, to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and the Credit
Agreement; provided that the Administrative Agent shall exercise, or refrain
from exercising, any remedies hereunder in accordance with the instructions of
(i) the Requisite Lenders or (ii) after payment in full of all Obligations then
due and payable under the Credit Agreement and the other Loan Documents, the
holders of a majority of the aggregate notional amount (or, with respect to any
Rate Protection Agreement that has been terminated in accordance with its terms,
the amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Rate Protection
Agreement) under all Rate Protection Agreements (the Requisite Lenders or, if
applicable, such holders being referred to herein as the “Requisite Obligees”).
In furtherance of the foregoing provisions of this subsection 3.14, each
counterparty to a Rate Protection Agreement, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to enforce this
Guaranty, it being understood and agreed by such that all rights and remedies
hereunder may be exercised solely by the Administrative Agent for the benefit of
Secured Parties in accordance with the terms of this subsection 3.14.

 

14



--------------------------------------------------------------------------------

(b) The Administrative Agent shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to subsection 9.5 of the Credit Agreement
shall also constitute notice of resignation as the Administrative Agent under
this Guaranty; removal of the Administrative Agent pursuant to subsection 9.5 of
the Credit Agreement shall also constitute removal as the Administrative Agent
under this Guaranty; and appointment of a successor Administrative Agent
pursuant to subsection 9.5 of the Credit Agreement shall also constitute
appointment of a successor Administrative Agent under this Guaranty. Upon the
acceptance of any appointment as the Administrative Agent under subsection 9.5
of the Credit Agreement by a successor Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent under this
Guaranty, and the retiring or removed Administrative Agent under this Guaranty
shall promptly (i) transfer to such successor Administrative Agent all sums held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under this Guaranty, and (ii) take such other actions as
may be necessary or appropriate in connection with the assignment to such
successor Administrative Agent of the rights created hereunder, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations under this Guaranty. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as the Administrative Agent, the
provisions of this Guaranty shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Guaranty while it was the Administrative
Agent hereunder.

 

15



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTY –

Mall Intermediate Holding]

 

IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first written above.

 

MALL INTERMEDIATE HOLDING COMPANY, LLC,

a Delaware limited liability company

By:   Venetian Casino Resort, LLC, as Managing Member     By:   Las Vegas Sands,
Inc., as Managing Member         By:       /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin            

Title:

  General Counsel and Secretary

 

S - 1



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTY –

Lido Intermediate Holding]

 

LIDO INTERMEDIATE HOLDING COMPANY, LLC,

a Delaware limited liability company

By:   Venetian Casino Resort, LLC, as Managing Member     By:   Las Vegas Sands,
Inc., as Managing Member         By:       /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin            

Title:

  General Counsel and Secretary

 

S - 2



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTY –

Venetian Venture Development]

 

VENETIAN VENTURE DEVELOPMENT, LLC,

a Nevada limited liability company

By:   Venetian Casino Resort, LLC, as Managing Member     By:   Las Vegas Sands,
Inc., as Managing Member         By:       /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin            

Title:

  General Counsel and Secretary

 

S - 3



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTY –

Venetian Operating]

 

VENETIAN OPERATING COMPANY LLC,

a Nevada limited liability company

By:   Venetian Casino Resort, LLC, as Managing Member     By:   Las Vegas Sands,
Inc., as Managing Member         By:       /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin            

Title:

  General Counsel and Secretary

 

S - 4



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTY –

Venetian Marketing]

 

VENETIAN MARKETING, INC.,

a Nevada corporation

By:

      /s/    BRADLEY K. SERWIN    

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

 

S - 5



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTY –

Venetian Transport]

 

VENETIAN TRANSPORT LLC,

a Delaware limited liability company

By:

  Las Vegas Sands, Inc., as Managing Member    

By:

  /s/    BRADLEY K. SERWIN                

Name:

  Bradley K. Serwin        

Title:

  General Counsel and Secretary

 

S - 6



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTY – LCR]

 

LIDO CASINO RESORT, LLC,

a Nevada limited liability company

By:   Lido Intermediate Holding Company, LLC, as Managing Member    

By:

  Venetian Casino Resort, LLC, as Managing Member         By:   Las Vegas Sands,
Inc., as Managing Member         By:   /s/    BRADLEY K. SERWIN                
   

Name:

      Bradley K. Serwin            

Title:

      General Counsel and Secretary

 

S - 7